Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 1 of 12 PageID #: 1




                    IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

JON DISD-YH DOE                           §
    Plaintiff,                            §
                                          §
vs.                                       § CIVIL ACTION NO. __________
                                          §
DENTON INDEPENDENT                        §
    SCHOOL DISTRICT                       §
    Defendant.                            §
________________________________________________________________________

                    PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

         COMES NOW, Plaintiff JON DISD-YH DOE to file this “Plaintiff’s
Original Complaint” against the Defendant as follows:
                                   PREAMBLE

      Plaintiff Jon was a student attending Defendant Denton ISD with
strong educational drives with college as an integral part of Jon’s future.
Most unfortunately, Defendant took intentional acts to bully and target
Jon and allowed other students to bully and target Jon. After pursing the
non-judicial remedies available (only to be rejected by Defendant),
Plaintiff now seeks damages for the harm caused by Defendant.

                           A. NATURE OF THE SUIT

         1.       Plaintiff Jon (defined hereafter) is a male who was a student

attending Defendant Denton-ISD (defined hereafter) with a direct path to

college and a life without any foreseeable pain or anxiety resulting from

bullying and physical assaults. Jon’s future; however, was forever changed


PLAINTIFF’S ORIGINAL COMPLAINT                                        Page 1 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 2 of 12 PageID #: 2




by the bullying and targeting of Jon, and retaliation against Jon, by

administrators and educators employed by Defendant Denton-ISD, which

then caused Jon to be physically assaulted by other students, while Jon’s

school administrators did nothing except join in the bullying and targeting

and watched. As a result of such intentional bullying, targeting, retaliation,

and assaults, Jon’s future career and employment opportunities were forever

limited while Jon continues to struggle with what can only be described as

PTSD, and other physical ailments, stemming from the bullying, targeting

and ensuing physical assaults.

         2.       Plaintiff Jon now files this original action for damages pursuant

to:

                        42 U.S.C. § 1983 as to:

                        Defendant Denton-ISD’s denial (under the color of
                        law) of Plaintiff Jon’s equal protection, procedural
                        due process violations, and substantive due process
                        rights granted by the Fourteenth Amendment to the
                        U.S. Constitution.

                                    B.   PARTIES

         3.       Plaintiff JON DISD-YH           DOE (“Jon”) is an individual

residing in the State of Texas. Because of the privacy issues involved in this

matter, Jon is hereby exercising Jon’s rights to proceed with this matter

anonymously.


PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 2 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 3 of 12 PageID #: 3




         4.       The need to protect the identity of Plaintiff Jon does not hinder

the defense of this matter by Defendant Denton-ISD, for the facts are well

known to the Defendant Denton-ISD. When applying the applicable tests

(created by jurisprudence applicable to this Court) to balance the needed

protection of privacy versus any inconvenience to a defendant, the protection

of Jon’s privacy prevails.

         5.       At such time as the Court might agree on procedures designed

to protect the privacy of Plaintiff Jon, Jon’s identity shall be disclosed.

         6.       Defendant      DENTON         INDEPENDENT             SCHOOL

DISTRICT (“Denton-ISD”) is a public school district operating in the State

of Texas as a political subdivision of the state of Texas. Defendant Denton-

ISD may be served with process herein by personal delivery to Defendant

Denton-ISD’s Superintendent of Schools as follows:

                        Denton Independent School District
                        Dr. Jamie Wilson, Superintendent
                              1307 N. Locust Street
                              Denton, Texas 76201

                                  C. JURISDICTION

         7.       This Court has original jurisdiction over this matter pursuant as

involving a federal question proceeding arising under: 42 U.S.C. § 1983

(“Section 1983”). Further, this Court may exercise supplemental jurisdiction



PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 3 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 4 of 12 PageID #: 4




over Plaintiff Jon’s negligence claims arising under Texas law pursuant to

28 U.S.C. § 1367.

                                    D.     VENUE

         8.       Venue for this action is proper in the Eastern District of Texas,

Sherman Division, in that all or a substantial portion of the acts or omissions

complained of herein occurred in Denton County, Texas, which is within the

Sherman Division.

                         E.    FACTUAL ALLEGATIONS

                                 Who is Plaintiff Jon?

         9.       Plaintiff Jon is presently an adult, but was at all times relevant

to the claims and causes of action asserted herein was a student enrolled with

Defendant Denton-ISD.

         10.      Plaintiff Jon had a heart as large as the Blue-Sky above him and

never was involved with drugs or alcohol.

         11.      Indicative of Plaintiff Jon’s generosity and love for others was

the time Jon pulled off the highway one day, to offer assistance to a police

officer that was changing the tire of another highway traveler.

         12.      Plaintiff Jon performed Christian missionary work and

assistance to Trinidad one summer and would even make jail visits to

persons unknown to Jon, but in great need of a friendly voice.


PLAINTIFF’S ORIGINAL COMPLAINT                                            Page 4 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 5 of 12 PageID #: 5




         13.      Plaintiff Jon scored within the top one percent (1%) nationally

in science and held serious plans for college.

         14.      Most unfortunately, Defendant Denton-ISD had other plans for

Plaintiff Jon.

                        Bullying, Targeting, and Retaliation.

         15.      For reasons unknown, Plaintiff Jon became the victim of verbal

and physical bullying by other students attending Defendant Denton-ISD.

         16.      Such bullying and assaults occurred in the bathrooms, hallways,

and even in the classrooms where Plaintiff Jon attended school with

Defendant Denton-ISD.

         17.      After being repeatedly informed of the bullying and physical

assaults, the administrators at Plaintiff Jon’s school elected to retaliate

against Plaintiff Jon rather than keeping Jon safe.

         18.      In addition to not making any efforts to stop the bullying and

targeting of Plaintiff Jon, Jon’s educators employed by Defendant Denton-

ISD retaliated for Jon making complaints by repeatedly filing truancy

charges against Jon.

         19.      The result of the bullying, assaults, and retaliation resulted in

deep continuing depression and anxiety for Plaintiff Jon which included

suicidal thoughts and tendencies leading to in-patient treatment.


PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 5 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 6 of 12 PageID #: 6




         20.      The Plaintiff Jon that did so well in science and wanted to

attend college is long gone. Even with the utmost care, it is unlikely that the

original Jon can ever be found amidst the victim Jon became at the hands of

Defendant Denton-ISD.

         21.      Having to endure the foregoing bullying, assaults, targeting,

and retaliation, Plaintiff Jon was denied the full educational opportunities

otherwise available to Jon while enrolled with Defendant Denton-ISD.

         22.      Notwithstanding that Jon continues to do the best Jon possibly

can, notwithstanding the deep depression and continuing anxiety Jon is

experiencing as a result of the actions of Defendant Denton-ISD, including

the physical assaults, Jon’s future educational and professional career were

forever altered.

         Defendant Denton-ISD’s Deliberate Indifference towards Jon.

         23.      Defendant Denton-ISD’s foregoing actions towards Plaintiff

Jon affirm Defendant Denton’s conscious disregard of the known and

substantial and excessive risk to Jon’s health and safety, at a level that is

shockingly unconscionable.

         Defendant Denton-ISD’s Action Under the Color of State Law.

         24.      Defendant Denton-ISD’s administrators participating and

causing the injury to Plaintiff Jon, are the applicable persons delegated with


PLAINTIFF’S ORIGINAL COMPLAINT                                         Page 6 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 7 of 12 PageID #: 7




implementing and were implementing the policies and customs of Defendant

Denton-ISD when harming Jon.

         25.      Further, if such policies are not, in fact written, each of the

administrators participating and causing the injury as to Plaintiff Jon were

implementing the policies and customs of Defendant Denton-ISD in accord

with the customs and practices of Defendant Denton-ISD.

                              Administrative Remedies.

         26.      Although there are no administrative remedies required prior to

seeking relief under the laws being invoked herein by Plaintiff Jon, Jon did,

in fact, attempt to pursue all administrative remedies known to Jon and Jon’s

parents. No one at Defendant Denton-ISD was ever listening though.

         27.      If any other administrative remedy was available and not pursed

by Plaintiff Jon, the actions of Defendant Denton-ISD have shown that such

efforts would have been futile.

         28.      Further, Defendant Denton-ISD does receive funding from the

United States of America.

         29.      As a result of the foregoing described actions committed by

Defendant Denton-ISD against Plaintiff Jon, Jon was forced to engage an

attorney and pursue this action to redress such wrongs.




PLAINTIFF’S ORIGINAL COMPLAINT                                          Page 7 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 8 of 12 PageID #: 8




         30.      All conditions precedent to the filing of this lawsuit have

occurred.

                    F.    PLAINTIFF’S CAUSES OF ACTION

         31.      Plaintiff incorporates by reference the facts set forth in Article

E: FACTUAL ALLEGATIONS hereof.

                          COUNT ONE- 42 U.S.C. § 1983

         32.      Section 1983 of Title 42 of the United States Code provides, in

part:

                      “Every person who under color of any statute,
                      ordinance, regulation, custom, or usage, of any
                      State…subjects, or causes to be subjected, and
                      citizen of the United States…to the deprivation
                      of any rights, privileges, or immunities secured
                      by the Constitution and laws, shall be liable to
                      the party injured in an action at law, suit in
                      equity, or other proper proceeding for redress…”

         33.      The facts set forth herein demonstrate that Plaintiff Jon has

been deprived of Jon’s (a) right to bodily integrity guaranteed by the 14th

Amendment to the U.S. Constitution, (b) substantive and procedural due

process rights to redress Jon’s injuries as such rights are guaranteed by the

14th Amendment to the U.S. Constitution, (c) equal protection rights

guaranteed by the 14th Amendment to the U.S. Constitution, and (d) to

exercise his First Amendment rights to publically seek redress for wrongs,



PLAINTIFF’S ORIGINAL COMPLAINT                                            Page 8 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 9 of 12 PageID #: 9




free of fee of retaliation, such foregoing deprivations being actionable under

42 U.S.C. § 1983.

         34.      Pleading further, Defendant Denton-ISD having been notified

of the specific facts and circumstances plead herein during the Plaintiff Jon’s

exhaustion of administrative remedies, has ratified and affirmed the actions

of Defendant Denton-ISD.

         35.      Plaintiff Jon has been directly and proximately harmed by the

Defendant Denton-ISD’s acts and omissions as plead herein, and has

suffered damages for violations of the constitutional rights, including but not

limited to physical pain and mental anguish, medical expenses, and loss of

opportunity in future educational and professional endeavors.

         36.      Plaintiff Jon, therefore, now seeks compensatory damages from

Defendant Denton-ISD pursuant to 42 U.S.C § 1983, as well as attorneys’

fees pursuant to 41 U.S.C. § 1988.

                          COUNT TWO-NEGLIGENCE

         37.      The facts set forth herein as to Plaintiff Jon further show that

Defendant Denton-ISD intentionally bullied, targeted, and retaliated against

Jon as well as allowing Jon to be bullied and physically assaulted by others,

thereby directly creating and causing Jon to be physically assaulted.




PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 9 of 12
Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 10 of 12 PageID #: 10




           38.      Further, the facts set forth therein show that acts and omissions

  of Defendant Denton-ISD directed towards Plaintiff Jon were negligent, in

  that Defendant Denton-ISD failed its duty of care to meet the standards of

  conduct that would be exercised by a reasonable person in the same or

  similar circumstances.

           39.      As a direct and proximate result of Defendant Denton-ISD’s

  acts and omissions, Plaintiff Jon has suffered injuries, including but not

  limited to physical pain and mental anguish, medical expenses, and loss of

  opportunity in future educational and professional endeavors. Plaintiff Jon,

  therefore, now seeks compensatory damages for such injuries.

                      COUNT THREE: PUNITIVE DAMAGES

           40.      Defendant Denton-ISD’s actions against Plaintiff Jon in

  violation of Section 1983 were intentional and willful, or at a minimum,

  were committed with a lack of regard for, or with reckless indifference to,

  Plaintiff Jon’s federally protected rights, thereby entitling Jon to punitive

  damages pursuant to Section 1983, for which Plaintiff Jon now seeks.

                    COUNT FOUR: POST JUDGMENT INTEREST

           41.      Plaintiff Jon also requests post judgment interest as may be

  allowed by applicable law.




  PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 10 of 12
  Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 11 of 12 PageID #: 11




                         COUNT FIVE: ATTORNEYS’ FEES

           42.      Plaintiff Jon should be awarded Plaintiff Jon’s reasonable and

  necessary attorneys’ fees incurred in relation to the foregoing as allowed by

  applicable law.

                              G.     REQUEST FOR JURY

           43.      Plaintiff hereby requests that a jury be empaneled, and, that the

  foregoing causes of actions and requests for relief be presented thereto.

                             H.      PRAYER FOR RELIEF

           44.      Wherefore, premises considered, Plaintiff Jon prays that upon

  final consideration of this matter that Plaintiff Jon have judgment against

  Defendant Denton-ISD for:

                           a. Monetary damages;

                           b. Reasonable and necessary attorneys’ fees;

                           c. Taxable expenses of litigation and costs of court;

                              and,

                           d. Post-judgment interest at the maximum lawful rate.

           45.      Plaintiff Jon further prays that Plaintiff Jon receive such other

  and further relief to which Jon may be justly entitled.




  PLAINTIFF’S ORIGINAL COMPLAINT                                           Page 11 of 12
  Glaw 2020.05.25
Case 4:20-cv-00433-SDJ Document 1 Filed 05/26/20 Page 12 of 12 PageID #: 12




           Respectfully submitted,

                                     Gorman Law Firm, pllc



                                     By:
                                           Terry P Gorman, Esq.
                                           Texas Bar No. 08218200
                                           tgorman@school-law.co
                                     901 Mopac Expressway South, Suite 300
                                     Austin, Texas 78746
                                     Telephone: (214) 802-3477 (DIRECT)
                                     Telecopier: (512) 597-1455
                                     ATTORNEYS FOR PLAINTIFF
                                     JON DISD-YH DOE




  PLAINTIFF’S ORIGINAL COMPLAINT                                    Page 12 of 12
  Glaw 2020.05.25
